 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 STUART A. DAVIDSON (pro hac vice)
   CHRISTOPHER C. GOLD (pro hac vice)
 3 JASON H. ALPERSTEIN (pro hac vice)
   ERIC S. DWOSKIN (pro hac vice)
 4 120 East Palmetto Park Road, Suite 500
   Boca Raton, FL 33432
 5 Telephone: 561/750-3000
   561/750-3364 (fax)
 6 sdavidson@rgrdlaw.com
   cgold@rgrdlaw.com
 7 jalperstein@rgrdlaw.com
   edwoskin@rgrdlaw.com
 8
   HOBSON, BERNARDINO & DAVIS, LLP
 9 RAFAEL BERNARDINO, JR. (118690)
   JASON A. HOBSON (184134)
10 725 South Figueroa Street, Suite 3230
   Los Angeles, CA 90017
11 Telephone: 213/235-9190
   213/235-9197 (fax)
12 rbernardino@hbdlegal.com
   jhobson@hbdlegal.com
13
   Attorneys for Plaintiff and the Class
14

15                            UNITED STATES DISTRICT COURT

16                          NORTHERN DISTRICT OF CALIFORNIA

17                                SAN FRANCISCO DIVISION

18 FAITH BAUTISTA, Individually and on        )   Case No. 3:15-cv-05557-RS
   Behalf of All Others Similarly Situated,   )
19                                            )   CLASS ACTION
                                 Plaintiff,   )
20                                            )   NOTICE OF SETTLEMENT
          vs.                                 )
21                                            )
   VALERO MARKETING AND SUPPLY                )
22 COMPANY,                                   )
                                              )
23                              Defendant.    )
                                              )
24

25

26

27

28
 1          Plaintiff Faith Bautista and Defendant Valero Marketing and Supply Company

 2 (collectively, the “Parties”), respectfully notify the Court that, following three in-person mediation

 3 sessions on March 27, 2018, November 29, 2018, and October 29, 2019, along with several days

 4 of additional telephone conferences and email communications, all under the auspices of mediator

 5 Cathy Yanni of JAMS, the Parties have agreed in principle, subject to the preparation and execution

 6 of a Settlement Agreement, to settle the above-captioned matter and have prepared a non-binding

 7 Term Sheet memorializing material terms of that understanding, which is all subject to Court

 8 approval.

 9          The Parties will work diligently to prepare and file a motion to notice the Class under Rule

10 23(e)(1) of the Federal Rules of Civil Procedure. A fully executed Settlement Agreement and forms

11 of notice will be exhibits to that motion.

12                                              Respectfully submitted,

13 DATED: January 2, 2020                       ROBBINS GELLER RUDMAN & DOWD LLP
14

15                                              By: /s/ Christopher C. Gold
                                                   Stuart A. Davidson
16                                                 Christopher C. Gold
                                                   Jason H. Alperstein
17
                                                   Attorneys for Plaintiff
18                                                 Faith Bautista and the Class

19
     DATED: January 2, 2020                     HAWXHURST HARRIS LLP
20

21
                                                By: /s/ Gerald E. Hawxhurst
22                                                 Gerald E. Hawxhurst
                                                   David S. Harris
23                                                 Sharon G. Gelbart
                                                   Attorneys for Defendant
24                                                 Valero Marketing and Supply Company
25

26

27

28


     NOTICE OF SETTLEMENT - 3:15-cv-05557-RS                                                         -1-
 1                                         ATTESTATION

 2         I, Christopher C. Gold, hereby attest, pursuant to N.D. Cal. Local Rule 5-1(i)(3), that

 3 concurrence to the filing of this document has been obtained from each signatory.

 4

 5    DATED: January 2, 2020                      By: /s/ Christopher C. Gold
                                                         Christopher C. Gold
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     NOTICE OF SETTLEMENT - 3:15-cv-05557-RS                                                  -2-
 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify under penalty of perjury that on January 2, 2020, I authorized the electronic

 3 filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4 notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and

 5 I hereby certify that I caused the mailing of the foregoing via the United States Postal Service to

 6 the non-CM/ECF participants indicated on the attached Manual Notice List.

 7

 8                                                   By: /s/ Christopher C. Gold
                                                            Christopher C. Gold
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     NOTICE OF SETTLEMENT - 3:15-cv-05557-RS                                                          -3-
